Filed 5/16/13 P. v. Brown CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038354
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. Nos. CC315692 &
                                                                     CC316794)
             v.

MELVIN TYRONE BROWN,

         Defendant and Appellant.



         Defendant Melvin Tyrone Brown was convicted of a variety of robbery related
offenses, and sentenced to state prison in 2004. On April 11, 2012, defendant filed a
motion to correct the abstract of judgment. The trial court denied the motion and this
timely appeal ensued.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right. (People v. Serrano (2012) 211 Cal.App.4th 496,
501 (Serrano).) Because defendant’s appeal is from an order after judgment, and not a
first appeal of right, he is not entitled to Wende review. Therefore, we will proceed with
this appeal pursuant to the standards we enunciated in Serrano. Pursuant to Serrano, on
March 14, 2013 we notified defendant of his right to submit written argument in his own
behalf within 30 days. Thirty days have elapsed and we have received nothing from
defendant.
      The defendant having failed to raise any issue on appeal, we dismiss the appeal as
abandoned. (Serrano., supra, 211 Cal.App.4th at pp. 503-504.)
                                     DISPOSITION
      The appeal is dismissed as abandoned.



                                        _____________________________________
                                                   RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                           2